DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I claims, in the reply filed on 03/11/2022, is acknowledged.
The Examiner has reconsidered and withdrawn the Restriction Requirement of 01/24/2022 since no 102-like prior art reference was used to break unity.  Therefore, the Restriction Requirement of 01/24/2022 is withdrawn.
However, the Election of Species Requirement of 01/24/2022 is maintained.  Please note Applicants elected a species without traverse (see Remarks of 03/11/2022).
The Markush search was extended to the full scope of base claim 1 (see Expert-/STIC-Conducted “SEARCH 6” using Registry and HCaplus databases of STN; search enclosed in notes) and only claim 1 was found to be free of the prior art.
Furthermore, the Examiner asked for a compliant species election of methotrexate di-ester of claims 46 and 116.  However, Applicants did not provide a compliant species election (since they elected former Group I) so Examiner chose a compound wherein claims 46 and 116 have an ethyl at each occurrence of variable “R”.  This retrieved applicable prior art.  See “SEARCH 6” in enclosed search notes.  Therefore, the search will not be extended unnecessarily to additional species of di-esters of methotrexate of base claims 46 and 116 in/for/during this Office Action.
No claims are withdrawn; All claims have been examined on the merits.
Note that the full scope of base claims 46 and 116 have not yet been searched (for prior art or double patent art) beyond the elected species of “ethyl” as an “aliphatic group” of variable “R”.
A review for the instant application’s inventor/assignee/owner names in the “SEARCH 6” Expert-Conducted STN search and within PALM and PE2E SEARCH Databases (see “SEARCH 1” through “SEARCH 4” in enclosed search notes) did not retrieve any double patent references.
The next Office Action will properly be made FINAL if:
(1)	Applicants fail to overcome any rejection made in this Office Action; and/or 
(2)	Applicants overcome the prior art rejection thereby requiring an extended Markush search of the genus formulae of base claims 46 and 116 and this extended search finds new prior art; and/or 
(3)	Applicants’ claim amendments necessitate new grounds of rejection(s).  See MPEP 803.02(III)(D).
Current Status of 16/607,712
This Office Action is responsive to the amended claims of October 23, 2019.
Claims 1-4, 6, 10-12, 14-15, 18, 20, 30, 46-47, 63-66, and 116 have been examined on the merits.  Claims 1-2, 4, 6, 46-47, and 116 are original.  Claims 3, 10-12, 14-15, 18, 20, 30, and 63-66 are currently amended.
Priority
Applicants identify the instant application, Serial #:  16/607,712, filed 10/23/2019, as a national stage entry of PCT/US18/31939, International Filing Date: 05/10/2018, which claims priority from U.S. Provisional Application 62/504,201, filed 05/10/2017.
The effective filing date is May 10, 2017, as all the instant claims are supported by/in the U.S. Provisional ‘201.
Oath/Declaration
The application is currently missing an Oath/Declaration.  Please file an Oath/Declaration by the date the issue fee payment is due to avoid abandonment of this application.  See MPEP 1303.
Claim Objections
Claim 2 is objected to for lacking a period after the illustration of (Ia).  Please add a period after the “(Ia)” which follows the illustration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 10-12, 14-15, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation of formula (III).  There is insufficient antecedent basis for this limitation in the base claim 1 since claim 1 does not contain a formula I or II which contains NH, O, and S at variable “X” and claim 1 does not permit for -C(=O)O-R” or -C(=O)-NH-R” at R’.
As drafted, the formula III renders the metes and bounds of claim 3 undefined (hence rendering claim 3 indefinite) since base claim 1 does not permit NH, O, and S at variable “X” (note formula I does not have NH, O, or S in the chain; formula I only has carbon atoms in its chain; formula II only has -CH2-S-S-CH2-) and since base claim 1 does not permit for -C(=O)O-R” or -C(=O)-NH-R” at R’.
Claims 4, 6, 10-12, 14-15, 18, and 20 are similarly rejected since these claims refer back to claim 3 but do not remedy the rationale underpinning the rejection of claim 3.
The same problem befalls formula IV of claim 10 since formula IV does not further limit formula I or II from base claim 1 or formula III of claim 3 (formula IV begins with repeating -O- which is not seen in formulae I, II, or III).
Please revise claim 3 so it has antecedent basis to formula I and II of base claim 1.  Please revise claim 10 so it has antecedent basis to claim 3.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4, 6, 10-12, 14-15, 18, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 3 recites the limitation of formula (III).  However, claim 3 does not further limit base claim 1 since claim 1 does not contain a formula I or II which contains NH, O, and S at variable “X” and claim 1 does not permit for -C(=O)O-R” or -C(=O)-NH-R” at R’.
As drafted, the formula III of claim 3 fails to further limit base claim 1 since base claim 1 does not permit NH, O, and S at variable “X” (note formula I does not have NH, O, or S in the chain; formula I only has carbon atoms in its chain; formula II only has -CH2-S-S-CH2-) and since base claim 1 does not permit for -C(=O)O-R” or -C(=O)-NH-R” at R’.
Claims 4, 6, 10-12, 14-15, 18, and 20 are similarly rejected since these claims refer back to claim 3 but do not remedy the rationale underpinning the rejection of claim 3.
The same problem befalls formula IV of claim 10 since formula IV does not further limit formula I or II from base claim 1 or formula III of claim 3 (formula IV begins with repeating -O- which is not seen in formulae I, II, or III).
Please revise claim 3 so it further limits the base claim 1 formula I and II.  Please revise claim 10 so it further limits the base claims 1 and 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 116 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by BIANCHIN (Bianchin, Mariana, et al.  “Radar charts based on particle sizing as an approach to establish the fingerprints of polymeric nanoparticles in aqueous formulations.”  Journal of Drug Delivery Science and Technology.  (2015), Vol. 30, pp. 180-189).
The reference BIANCHIN teaches the compound:

    PNG
    media_image1.png
    294
    697
    media_image1.png
    Greyscale
 (see Figure 1 on page 182), wherein variable R of instant claim 116 is a ethyl (which is an “aliphatic group” per [0037] of the Specification).  This anticipates claim 116.
Conclusion
Claim 2 is objected to as not having a period.
Claims 3-4, 6, 10-12, 14-15, 18, 20, and 116 are not presently allowable as written.
Claims 1, 30, 46-47, and 63-66 are presently allowable as written.
The disposition of claims 1-2, 30, 46-47, and 63-66 is expected to change as the Markush search is extended in future Office Actions (for base claims 46 and 116) finding new prior art that could reject one or more of claims 46 (and its dependent claims) and 116.
There is no known prior art reference that either teaches or anticipates a gel composition comprising hyaluronic acid cross-linked with groups comprising both genus Formulae I and II according to base claim 1.
The reference WEI (Wei, Zhao, et al.  “Dual Cross-Linked Biofunctional and Self-Healing Networks to Generate User-Defined Modular Gradient Hydrogel Constructs.”  Adv. Healthcare Mater.  (2017), Vol. 6, pp. 1-9 of 9), discloses a hydrogel comprising hyaluronic acid cross-linked with MMP and RGD (see Fig 1 on page 3 of 9).  WEI also discloses use of CEC and OAHA cross-links (see Fig 1 on page 3 of 9).
However, WEI is a close art and not a prior art reference since none of the cross-links used in WEI comprise the genus formulae I and II of base claim 1.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of WEI to arrive at the invention of instant base claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625